Citation Nr: 9908079	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  96-12 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of $4,181.00, to include the 
issue of whether the request for waiver was timely filed.


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1945 to October 
1946.  He died in September 1964, and the appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1995 decision issued by the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO) Committee on Waivers and Compromises 
(Committee).  The Committee granted a partial waiver, but 
found that the appellant had not timely submitted her request 
for a waiver of overpayment regarding the remaining 
indebtedness of $4,181.00.

A Travel Board hearing was scheduled for the appellant in 
February 1999, but she failed to appear.  Accordingly, her 
request for a Travel Board hearing is deemed withdrawn.  
38 C.F.R. § 20.704(e) (1998).


FINDINGS OF FACT

1.  While the records assembled for appellate review contain 
the notice of termination of pension benefits retroactive to 
January 1, 1990, they do not contain the notice which was 
purportedly sent to the appellant in October 1993 to advise 
her of the exact amount of the indebtedness, her right to 
request waiver of recovery of the indebtedness, and the time 
limit within which to do so.

2.  Although various documents are on file which refer to 
correspondence being sent to the appellant some time in 
October 1993 which reportedly informed her of the exact 
amount of indebtedness, this is insufficient to establish 
that the appellant was properly notified of the amount of the 
indebtedness, her right to request waiver of recovery of the 
indebtedness, and the time limit within which to do so.

3.  There is no evidence of fraud, misrepresentation, or bad 
faith on the part of the appellant in the creation of the 
pension indebtedness.

4.  Recovery of the overpayment would impose undue hardship 
on the appellant now and in the future.


CONCLUSIONS OF LAW

1.  The appellant's request for a waiver of recovery of the 
overpayment is considered to be timely submitted.  
38 U.S.C.A. §§ 5107, 5302 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 1.911, 1.963 (1998).

2.  The appellant is entitled to a waiver of recovery of the 
overpayment of $4,181.00.  38 U.S.C.A. § 5302; 38 C.F.R. § 
1.965 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.  The appellant was awarded pension benefits 
following the veteran's death in September 1964.

By correspondence dated in August 1992, the RO informed the 
appellant of the proposal to terminate her payments 
retroactive to January 1, 1990.  The RO stated that this 
change was due to the fact that the appellant's income or net 
worth had changed.  It was noted that the evidence in support 
of this decision was the appellant's signed verification of 
her income from 1989, in the amount of $5,090.00.  As such, 
her income for that period was in excess of the maximum 
income allowed under law.

No response was received from the appellant which disputed 
the findings of the August 1992 correspondence.  

In September 1993, the RO informed the appellant that, in 
accord with previous correspondence, her pension award had 
been terminated retroactive to January 1, 1990.  Further, the 
RO stated that according to the records, the appellant was 
indebted to VA.  Consequently, all or part of the appellant's 
VA benefits would be withheld until the sums so withheld 
equaled the full amount of the debt, or the balance of the 
debt was otherwise paid.  This correspondence also stated 
that a VA Form 21-8767 was enclosed that contained important 
information about the appellant's rights to receive this 
benefit.  In correspondence dated later that same month, the 
RO informed the appellant that this retroactive termination 
had resulted in an overpayment of benefits received by her 
that must be repaid.  The RO informed her that she would soon 
be sent a notice of the exact amount of her overpayment, and 
that she would be given information about repayment.

In November 1994, the RO informed the appellant that a study 
was recently conducted by VA in association with the State of 
California to verify earned income of pension beneficiaries.  
Based on this study, the RO determined that the appellant had 
unreported income for the years 1985 to 1988.  Further, her 
countable annual income for this period exceeded the maximum 
amount allowable by law for a widow without dependents.  
Consequently, the RO proposed to terminate the appellant's 
pension benefits retroactive to January 1, 1986.  The RO 
stated that this adjustment would result in an overpayment 
which would have to be repaid, and that the appellant would 
be given repayment information in the future.  

No response was received from the appellant regarding the 
November 1994 correspondence.  In February 1995, the RO 
informed the appellant that her pension benefits had been 
terminated retroactive to January 1, 1986.  As a result, an 
overpayment had been created that the appellant was required 
to repay.  The RO informed the appellant that she would soon 
receive information about repayment.

By correspondence dated in June 1995, the appellant requested 
a waiver of "debt increase" of $5,424.00.  The appellant 
referred to a letter dated June 23, 1995, which she 
apparently received from the RO regarding this "debt 
increase."

In July 1995, the appellant submitted a VA Form 20-5655, 
Financial Status Report, wherein she reported that she had 
not been employed since June 1995.  She reported that her 
only form of income was $539.00 a month she received in 
Social Security benefits.  She did not report any expenses.  
That same month, she submitted a statement wherein she 
requested a wavier of "the entire $9,605.00 VA 
compensation/pension debt."

In August 1995, the Debt Management Center sent a Referral of 
Indebtedness to the Committee regarding the appellant's 
claim.  This Referral noted that the waiver request was for 
the debt increase of $5,424.00 from May 1995, and that the 
appellant was sent a "rights letter" on October 10, 1993.

By a September 1995 decision, the Committee granted a partial 
waiver of overpayment in the amount of $5,424.00.  The 
Committee noted that the overpayment consisted of two 
separate debts.  The first was created by the September 1993 
award action which resulted in the establishment of an 
overpayment of $4,181.00.  The second overpayment of 
$5,424.00 resulted from subsequent award action taken in May 
1995.  Both of these debts were noted to have been created by 
the appellant's failure to report wages.  The Committee found 
that there was no evidence of fraud, misrepresentation, or 
bad faith.

With respect to the debt of $4,181.00, the Committee reported 
that the records indicated that the appellant was notified of 
the initial overpayment on October 10, 1993, and that her 
request for a waiver was not received until July 1995.  As 
this was not within the statutory or regulatory time limit in 
which to request a waiver, the Committee concluded that 
consideration of waiver of recovery of this portion of the 
overpayment for precluded.

In regard to the remaining debt of $5,424.00, the Committee 
found that the appellant was at fault for the overpayment as 
it was created when VA learned that she received income that 
she had not reported.  The Committee also noted that the 
appellant had submitted an incomplete Financial Status 
Report, in that she reported monthly income of $539.00, but 
failed to list her expenses.  However, in consideration of 
the evidence of record, the Committee found that it was 
reasonable to conclude that collection of this debt would 
impose hardship now and in the future.  The Committee found 
that unjust enrichment was not a factor of consideration when 
hardship was found.  Further, the Committee found that the 
appellant did not change position to her detriment, and that 
collection of the debt would not defeat the purpose for which 
pension was paid since the benefits were terminated.  For 
these reasons, the Committed granted a partial waiver for 
$5,424.00 in the interest of "equity and good conscience" 
pursuant to 38 U.S.C.A. § 5302(a).

The appellant's Notice of Disagreement to the Committee's 
waiver decision was received in November 1995.  At that time, 
she reported that her monthly living expenses came to a total 
of $600.00; her monthly expenses exceeded her monthly income 
by $61.00.  It is noted that these monthly expenses included 
utilities, clothing, transportation, food, rent, and personal 
items such as toiletries and medical supplies.  The appellant 
stated that her only source of income was the $539.00 a month 
she received in Social Security benefits.  She stated that 
she relied on the generosity of her son-in-law and daughter 
for all other expenses.

On file is a December 1995 Report of Contact, which shows 
that an official at the Debt Management Center was contacted 
by the RO concerning when the letter was sent to the 
appellant notifying her of the debt arising from the 
September 1993 award action.  It was noted that the letter 
"(4-100)" was issued on October 10,1993, not October 3, 
1993.  It was also noted that "computer generated should be 
drop filed copy."  Further, it appears that the RO either 
inquired as to whether the Debt Management Center could 
furnish a copy of the October 10, 1993, letter or was 
informed that the Debt Management Center could not furnish a 
copy of this letter.  As an additional matter, it was 
reported that the appellant was sent many letters, and that 
the one issued October 10, 1993, was the first.

The appellant's Substantive Appeal was received in February 
1996.  At that time, she reported that collection of the debt 
of $4,181.00 would result in undue financial hardship on her.  
Correspondence was sent by the Committee in response to this 
Substantive Appeal in March 1996.  The Committee acknowledged 
that collection of the indebtedness would result in undue 
financial hardship as that was a factor considered in the 
waiver of $5,424.00.  However, the Committee reiterated that 
the indebtedness was made up on two debts, with the $4,181.00 
debt having arisen in 1993.  The Committee stated that the 
appellant was informed of this debt by correspondence dated 
October 19, 1993, and that her request for a waiver was not 
received within the required 180 days.  Consequently, the 
Committee stated that it did not have the authority to 
consider waiver of that portion of the indebtedness.


Legal Criteria.  Essentially, pension is a monthly or other 
periodic payment made by VA to a veteran because of service, 
age, or nonservice-connected disability, or to a surviving 
spouse or child of a veteran because of the nonservice-
connected death of the veteran.  The amount of pension 
actually received is the difference between the recipient's 
countable income and the maximum annual rate permitted by VA 
given the recipient's circumstances.  Pension is not payable 
if the recipient's countable annual income exceeds the 
maximum limitation given the recipient's circumstances as set 
forth in the legislation.  See generally 38 U.S.C.A. §§ 101, 
1501 et seq..

Overpayments created by retroactive discontinuance of an 
award are subject to recovery if recovery is not waived.

Section 5302(a) of title 38, United States Code, provides 
that a debtor must request waiver of an overpayment within 
180 days from the date of notification of the indebtedness or 
"within such longer period as the Secretary determines is 
reasonable in a case in which the payee demonstrates . . . 
that . . . notification was not actually received . . . 
within a reasonable period" after such notification was 
attempted.  38 U.S.C.A. § 5302(a).  Similarly, the Code of 
Federal Regulations holds that the 180 day period may be 
extended if the individual requesting waiver demonstrates 
that, as a result of an error by either VA or the postal 
authorities, or due to other circumstances beyond the 
debtor's control, there was a delay in such individual's 
receipt of the notification of indebtedness beyond the time 
customarily required for mailing (including forwarding).  If 
the requester does substantiate that there was such a delay 
in the receipt of the notice of indebtedness, the 180 day 
period will be computed from the date of the requester's 
actual receipt of the notice of indebtedness.  38 C.F.R. § 
1.963(b) (1998).

The provisions of 38 C.F.R. § 1.911 (1998) provide, in 
pertinent part, that VA shall notify the debtor in writing of 
the exact amount of the debt; the specific reasons for the 
debt, in simple and concise language; and of his or her right 
to informally dispute the existence or amount of the debt, as 
well as to request waiver of collection of the debt; and that 
these rights can be exercised separately or simultaneously.  
The provisions of 38 C.F.R. § 1.911 further provide that if 
the debtor writes to VA and questions whether he or she owes 
the debt or whether the amount is accurate, VA will, as 
expeditiously as possible, review the accuracy of the debt 
determination, and if the resolution is adverse to the 
debtor, he or she may also request waiver of collection.

Section 5302(a) of title 38, United States Code, provides 
that a debtor must request waiver of an overpayment within 
180 days from the date of notification of the indebtedness or 
"within such longer period as the Secretary determines is 
reasonable in a case in which the payee demonstrates . . . 
that . . . notification was not actually received . . . 
within a reasonable period" after such notification was 
attempted.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b)(2) 
(1998).

As VA General Counsel noted in an opinion regarding 
notification of waiver rights, VAOPGCPREC 21-95, Federal case 
law is replete with cases in which time bars were excused due 
to inadequate notice of procedural requirements.  In Mays v. 
Brown, 5 Vet. App. 302, 306 (1993), it was held that time 
limits for claiming VA outpatient dental treatment do not 
begin to run where the service department secretary fails to 
comply with the notification provisions of 38 U.S.C. § 
1712(b)(2).  See also Smith (Edward F.) v. Derwinski, 2 Vet. 
App. 429 (1992) (VA failure under 38 U.S.C. § 7722(d) to 
notify of filing deadline for retroactive benefits tolled 
deadline).

Even if a timely request for waiver of overpayment is made, 
the law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where any one of the 
following elements is found to exist: (1) fraud, (2) 
misrepresentation, (3) bad faith.  38 U.S.C.A. § 5302 (West 
1991). 

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

1.  Fault of debtor.  Where actions of the debtor contribute 
to creation of the debt.

2.  Balancing of faults.  Weighing fault of debtor against VA 
fault.

3.  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

4.  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which the VA 
benefits were intended.

5.  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

6.  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

38 C.F.R. § 1.965(a).


Analysis.  In the instant case, the record, as prepared by 
the RO for appellate review, does not contain adequate 
evidence to show when the appellant was advised of the exact 
amount of the indebtedness, her right to request waiver of 
recovery of the indebtedness, and the time limit within which 
to do so.  Although it was noted in several documents, 
including the September 1995 waiver decision, that the appel-
lant was notified of this information in October 1993, no 
copy of this correspondence is on file.  Additionally, the 
evidence on file shows that there appears to be some 
confusion as to the exact date when this correspondence was 
purportedly issued.  Without a copy of the actual 
correspondence, or other evidence adequate to show that the 
correspondence was actually issued some time in October 1993, 
the Board is of the opinion that the evidence is simply too 
attenuated and indefinite to establish that adequate notice 
was provided the appellant at that time.  Consequently, since 
the date of proper notification is not substantiated in the 
record, there is no basis for a finding that the 180 day 
period had expired prior to the appellant's request for 
waiver.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(b).  
Accordingly, the Board must conclude that the appellant's 
request for waiver of recovery of an overpayment of pension 
benefits was timely filed.

Since the Board has concluded that the appellant filed a 
timely request for a waiver of recovery of indebtedness, she 
is entitled to have her request adjudicated under the 
principles of equity and good conscience.  As stated above, 
the Committee did not adjudicate the appellant's request for 
a waiver for the $4,181.00 as they determined that they were 
barred from evaluating the claim.  However, the Committee did 
adjudicate the remaining portion of indebtedness in the 
amount of $5,424.00.  The Board finds nothing in record to 
suggest that the Committee's determination regarding this 
portion of indebtedness should not also apply to the 
remaining debt of $4,181.00.

The Committee determined that there was no evidence on file 
of fraud, misrepresentation, or bad faith.  Furthermore, 
taking into account the standards of equity and good 
conscience, the Committee concluded that collection of the 
debt would result in financial hardship to the appellant, and 
that this factor outweighed all of other factors including 
the appellant's fault in the creation of the overpayment.  In 
fact, the Committee acknowledged in the March 1996 
correspondence that collection of this portion of the debt 
would result in financial hardship.  Moreover, since the 
September 1995 decision, the appellant has clarified that her 
monthly expenses exceed her monthly income.  Thus, the Board 
concurs with the Committee's determination that collection of 
the indebtedness would result in financial hardship on the 
appellant, and that the level of this hardship outweighs all 
other standards of equity and good conscience to include the 
appellant's fault in the creation of the overpayment.

For the reasons stated above, the Board concludes that the 
appellant is entitled to waiver of recovery of the 
overpayment in the amount of $4,181.00.


ORDER

To the extent that the appellant's request for waiver of 
recovery of an overpayment was timely filed, the benefit 
sought on appeal is granted.

Waiver of recovery of the overpayment in the amount of 
$4,181.00 is granted.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

